Citation Nr: 0025683	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-16 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of flash 
burns.

2.  Entitlement to service connection for residuals of 
exposure to phosgene gas.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active military duty from October 1956 
to October 1962.  He had 2 years and 14 days of other prior 
service.

This case arises from a June 1994 rating action of the 
Roanoke, Virginia RO.  In that decision, the RO denied 
service connection for a post-traumatic stress disorder 
(PTSD), for residuals of exposure to phosgene gas, and for 
residuals of flash burns.  After the veteran moved, his 
claims file was transferred to the Columbia, South Carolina 
RO.

By a January 1997 rating decision, service connection was 
granted for PTSD.  Consequently, this issue is no longer 
before the Board of Veterans' Appeals (Board).  When the case 
was initially before the Board in August 1998, it was 
remanded for additional action by the RO.


FINDING OF FACT

Allegation of error of fact or law as to a claim of service 
connection for residuals of flash burns or residuals of 
exposure to phosgene gas has not been set forth in a timely 
filed substantive appeal.


CONCLUSION OF LAW

Absent allegation of error in fact or law in a timely filed 
substantive appeal, the Board does not have jurisdiction to 
act on a claim of service connection for residuals of flash 
burns or residuals of exposure to phosgene gas.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
A substantive appeal must be "properly completed."  
38 C.F.R. § 20.202.  It "should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  The benefit sought on appeal must 
be clearly identified.  38 U.S.C.A. § 7105(d)(3).  Questions 
of timeliness and adequacy of response to a statement of the 
case shall be determined by the Board.  Id.  When the 
substantive appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  

In the veteran's case, service connection for residuals of 
flash burns and residuals of exposure to phosgene gas was 
denied by the RO in June 1994.  In a letter dated on June 16, 
1994, the RO notified the veteran of these determinations, 
and in a statement received at the RO on June 21, 1994, the 
veteran requested that the RO reconsider its denial of 
service connection.  The RO treated this request as a notice 
of disagreement and, on March 28, 1995, issued a statement of 
the case.

On May 15, 1995, the RO received a VA Form 9, which was dated 
on May 10, 1995.  On this form, the veteran set forth 
arguments regarding another claim that had been denied by the 
RO in June 1994-a claim of service connection for PTSD.  
However, he did not set forth any specific allegation 
regarding his claims of service connection for residuals of 
flash burns and residuals of exposure to phosgene gas.  He 
referred to phosgene gas exposure, but this was done in the 
context of an argument regarding the claim of service 
connection for PTSD.  No specific allegation regarding 
phosgene gas exposure or flash burns was made, even as to 
whether he experienced any residual impairment or disability 
due to such in-service events (other than PTSD).  These 
claims were later mentioned by the veteran's representative 
in a document dated in March 1998, but this was well after 
the time limit for filing a substantive appeal.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the veteran, within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1999).  
Additionally, if additional pertinent evidence is received 
after issuance of the statement of the case and within the 
time limit for filing a substantive appeal, the claimant will 
have 60 days after issuance of a supplemental statement of 
the case to perfect an appeal.  38 C.F.R. § 20.302(c) (1999); 
VAOPGCPREC 9-97 (Feb. 11, 1997).  In this case, because the 
Board finds that the May 1995 Form 9 did not amount to a 
substantive appeal of the denial of service connection for 
residuals of flash burns and residuals of exposure to 
phosgene gas, and because there is no indication in the 
record that the veteran requested an extension, or that 
additional pertinent evidence was received within the appeal 
period, a timely substantive appeal was not received.  In 
such a case, the appeal may be dismissed.  38 U.S.C.A. 
§ 7105(d)(5).


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

